Citation Nr: 1718555	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2015, the Board remanded the Veteran's claim.  The Veteran's claims folder was thereafter returned to the Board, and in an April 2016 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In March 2017, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated March 3, 2017 granted the motion, vacated the Board's April 2016 decision, and remanded the case to the Board.  The Veteran's claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 2017 JMR noted that the Board erred in relying on VA medical opinions in finding that the Veteran's current bilateral foot disability, to include pes planus, is not related to service.  Specifically, the Veteran was afforded a VA examination in June 2014.  The examiner opined that the Veteran did not have a current diagnosis associated with his claimed bilateral foot conditions.  In any event, he opined that the Veteran's bilateral foot conditions (including arches) were less likely than not incurred or caused by any injuries in service.  The examiner observed that the Veteran had been treated for arch strains and a twisted ankle while in service in 1961.  He explained that strains last two to three weeks and resolve without sequelae.  In addition, he stated that the Veteran's separation examination showed no chronic condition.  The examiner concluded that any current bilateral foot and arch conditions were related to normal age progression and deconditioning.

A supplemental VA medical opinion was obtained in October 2015.  The same VA examiner opined that it was less likely than not that any current bilateral foot disability, including pes planus, began during active service or was related to service.  He stated that any current bilateral foot condition was related to normal age progression and deconditioning.

The parties to the March 2017 JMR noted that the June 2014 and October 2015 VA medical opinions were inadequate for evaluation purposes.  In particular, in reporting that strains resolve in 2-3 weeks without sequelae and that no chronic foot conditions were noted when the Veteran separated from service, the examiner did not explain why these observations suggest that age and deconditioning are more likely the cause of the Veteran's current foot disability rather than the strains he suffered during service.  Also, although a chronic foot condition was not shown when the Veteran separated from service, this observation spoke only to the question of whether the Veteran may be entitled to service connection based upon an in-service onset of disability.  In this regard, the Veteran may still be entitled to service-connected disability benefits if the foot disability that developed subsequent to his service is related to residuals of his in-service injuries.  The examiner provided no discussion on this point, instead making only the generic observation that strains tend to resolve in 2-3 weeks without residuals and did not indicate why the evidence suggests that the Veteran's foot and ankle sprains and strains similarly resolved.  As such, absent any explanation linking the examiner's factual observations and his medical conclusions, his opinion was inadequate, and the Board erred in relying on it.  Therefore, remand was warranted so the Board can obtain an adequate medical opinion speaking to the etiology of the Veteran's bilateral foot disability.  The parties to the JMR further agreed that the medical opinion obtained on remand must be prepared by a podiatrist or a similar practitioner with particular expertise in foot disabilities.  

In light of the foregoing, the Board finds that on remand, an additional opinion should be obtained by a podiatrist or a similar practitioner with particular expertise in foot disabilities as to whether the Veteran has a bilateral foot disability that is related to his service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claims folder to a VA medical professional with training in the field of podiatry or a similar practitioner with particular expertise in foot disabilities for an opinion as to the etiology of the Veteran's current bilateral foot disability, to include pes planus.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner 
must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

* The Veteran's service treatment records, which contain multiple instances of arch and ankle strain and sprain. 

* A January 2013 VA treatment record where the Veteran asserts that he has had "fallen arches" since he was in service and a diagnosis of pes planus was provided. 

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability, including bilateral pes planus, began during active service or is related to an incident of service to include residuals thereof.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.  

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




